Citation Nr: 1755220	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea; and, if so, whether the criteria for service connection are met.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2017, the Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2009 Board decision that denied the Veteran's claim for entitlement to service connection for sleep apnea was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the June 2009 Board decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for sleep apnea 


CONCLUSIONS OF LAW

1.  The June 2009 decision that denied the Veteran's claim for entitlement to service connection for sleep apnea is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Discussion of VCAA compliance is not required as the Veteran's petition to reopen the claim is granted, as discussed further below.  

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran filed an original claim for service connection for sleep apnea in October 2005 that was denied in a June 2009 Board decision.  The Veteran did not submit a timely appeal or additional evidence within the applicable appeal period.  Accordingly, the June 2009 Board decision is final.  A petition to reopen the claim was submitted in December 2009.  New evidence submitted since the final June 2009 Board decision includes: a December 2009 polysomnography report providing a diagnosis of obstructive sleep apnea; articles submitted in October 2010 discussing surgical treatment options for sleep apnea and noting that certain conditions are associated with sleep apnea; and an April 2017 statement from shipmate and physician assistant E.A. indicating that he observed the Veteran experiencing periods of apnea in service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, as the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for sleep apnea is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for sleep apnea is warranted and, to this extent only, the appeal is granted. 


REMAND

The Veteran seeks service connection for sleep apnea, to include as secondary to service-connected GERD.  

An April 2010 VA examiner found that the Veteran's obstructive sleep apnea was not related to military service.  The examiner noted that the in-service May 1999 sleep study was negative for obstructive sleep apnea and opined that sleep apnea was due to the Veteran's significant weight gain of 73 pounds.  Additionally, a September 2011 VA examiner also found that the Veteran's sleep apnea was not caused by service-connected GERD, but rather, was due to a combination of anatomic characteristics of the upper airway and abnormalities in the neuromuscular control of the throat muscles.  The examiner also noted that a badly deviated nasal septum can worsen sleep apnea.  

Having reviewed the record, the Board finds that the Veteran should be afforded a new examination.  On remand, the examiner should address whether the Veteran's sleep apnea manifested in service or is otherwise related to service.  Consideration should be given to shipmate and physician assistant E.A.'s April 2017 statement that he observed the Veteran having periods of apnea with snoring with long pauses and that he would have clinically diagnosed the Veteran with chronic obstructive apnea.  Additionally, the examiner should address whether the sleep apnea was aggravated by service-connected GERD and whether sleep apnea is related to service-connected dysthymia and hypertension.  Consideration should be given to the articles submitted in October 2010, which indicate that sleep apnea and GERD aggravate each other, and that depression and hypertension are associated with sleep apnea.  

Finally, outstanding VA medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claim.  

2.  Afford the Veteran an examination to determine the nature and etiology of sleep apnea.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Whether sleep apnea at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to the Veteran's active service.

The examiner should address the April 2017 statement by shipmate and physician assistant E.A. that he observed the Veteran having periods of apnea with snoring with long pauses and that he would have clinically diagnosed the Veteran with chronic obstructive apnea.  

b)  Whether sleep apnea at least as likely as not (a probability of 50 percent or greater) is proximately caused by service-connected GERD, hypertension, or dysthymia.  

The examiner's attention is invited to the articles submitted October 2010 indicating that GERD, depression and hypertension are associated with sleep apnea.  

c)  Whether sleep apnea at least as likely as not (a probability of 50 percent or greater) aggravated by service-connected GERD, hypertension, or dysthymia.  If aggravation is found, to the extent feasible, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

The examiner's attention is invited to the articles submitted October 2010 indicating that sleep apnea and GERD aggravate each other, and that depression and hypertension are associated with sleep apnea.  

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


